Citation Nr: 1219787	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-09 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral hand disability.  

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to an increased disability rating for right shoulder degenerative joint disease, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased disability rating for left shoulder degenerative joint disease, currently evaluated as 20 percent disabling (excluding the period from August 17, 2010 to October 31, 2010 when the Veteran was assigned a temporary total disability rating).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971 and from April 1973 to November 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The case is now under the jurisdiction of the Muskogee, Oklahoma RO.  

In October 2011, a video conference hearing before the undersigned was held at the RO.  A transcript of that hearing is of record.

The Board notes that the RO appears to have reopened the Veteran's claim for service connection for a bilateral hand disability and decided it on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to higher ratings for left and right shoulder disabilities, entitlement to a TDIU, and whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected hearing loss disability has been no worse than Level I hearing loss in the right ear and Level II hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2008 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated by a May 2011 supplemental statement of the case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, and hearing testimony.

During the course of this appeal, the Veteran submitted an authorization form for VA to obtain certain medical records.  He identified three different providers on a single form and did not sign or date the form.  In November 2007, VA sent the Veteran a letter notifying him that authorization to obtain records from each provider/medical facility needed to be on a separate authorization form, which needed to be signed and dated in order for VA to obtain the records.  With this November 2007 letter, he was sent another authorization form, but he did not submit further authorization for VA to obtain the records.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  As the Veteran has not submitted authorization for VA to obtain the above records, VA has no further duty to obtain them.  See id.  

The Veteran was provided three VA audio examinations over the course of this appeal.  After reviewing these examination reports, the Board finds them all to be adequate for rating purposes.  38 C.F.R. § 4.2 (2011).  The examiner performed physical examinations, to include measuring puretone threshold values and conducting a Maryland CNC world list speech recognition test.  38 C.F.R. § 4.85(a).  Although the claims file was not available to the October 2009 or March 2011 VA examiners, the Veteran's pertinent medical history was taken.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
	
Here, the Veteran contends that his bilateral hearing loss is more disabling than currently rated by VA.  

Historically, service connection was awarded for left ear hearing loss by a June 1992 rating decision.  A 0 percent disability rating was assigned, effective December 1, 1991.  Right ear hearing loss was added to the award by a November 2004 rating decision.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2011).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA audiological examination in December 2007.  He reported difficulty hearing in crowds and with background noise.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
15
10
45
45
28.75
LEFT
10
20
60
60
37.5

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  The examiner's impression was that the Veteran had bilateral high-frequency sensorineural hearing loss.  The examiner opined that the severity of the Veteran's hearing loss would not impact his ability to obtain/retain gainful employment.  The examiner explained that the Veteran had no trouble communicating at the examination.  

Applying the results from the December 2007 VA examination to Table VI in 
38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level II in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  The VA examination was conducted in accordance with 38 C.F.R. § 4.85(a) and is highly probative.  

The Veteran was afforded another VA audiological examination in October 2009.  He reported that he could not hear well in crowds.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
10
10
35
40
23.75
LEFT
10
10
55
65
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  The examiner's impression was that the Veteran had bilateral sensorineural hearing loss, with no significant effects on occupation.

Applying the results from the October 2009 VA examination to Table VI in 
38 C.F.R. § 4.85 yields a finding of Level I hearing loss in each ear.  Where hearing loss is at Level I in each ear, a 0 percent rating is assigned under Table VII.  
38 C.F.R. § 4.85.  The VA examination was conducted in accordance with 38 C.F.R. § 4.85(a) and is highly probative.  

The Veteran was afforded an additional VA audiological examination in March 2011.  An audiogram showed pure tone thresholds, in decibels, were as follows:





HERTZ


1000
2000
3000
4000
Avg.
RIGHT
20
25
40
40
31.25
LEFT
15
25
55
65
40

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner's impression was that the Veteran had bilateral sensorineural hearing loss with no significant effects on occupation.

Applying the results from the March 2011 VA examination to Table VI in 
38 C.F.R. § 4.85 yields a finding of Level I hearing loss in each ear.  Where hearing loss is at Level I in each ear, a 0 percent rating is assigned under Table VII.  
38 C.F.R. § 4.85.  The VA examination was conducted in accordance with 38 C.F.R. § 4.85(a) and is highly probative.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  Collectively, the examiners in this case addressed the Veteran's reported effects of hearing loss on his occupational functioning and daily activities.  For example at the December 2007 VA audio examination, his reports of difficulty hearing in a crowd and with background noise were noted.  All three examiners opined that the hearing loss had no significant effects on occupation, and the December 2007 examiner further opined that that the severity of the hearing loss would not impact the Veteran's ability to obtain and retain gainful employment, explaining that he had no trouble communicating at the examination.  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on examination are more probative than the lay contentions as to the extent of hearing loss.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems hearing both sounds as well as spoken words such as those competently and credibly reported by the Veteran, as described above.  These criteria provide for higher ratings, but, as was previously discussed, a noncompensable evaluation adequately describes the current severity of the Veteran's disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In summary, the competent medical evidence of record is against a finding that a compensable rating is warranted for the Veteran's service-connected bilateral hearing loss at any time during the appeal period.  


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  In this regard, additional records development is necessary and the Veteran should be provided another VA examination in connection with his claims for higher ratings for the service-connected shoulder disabilities.  

The Veteran and his representative have argued that his most recent VA examination, performed in February 2011, was inadequate in addressing his shoulder disabilities and that further examination is necessary.  The Veteran's testimony in October 2011 also suggests that his shoulder disabilities have worsened.  For example, he testified that he cannot raise his arms any distance or work with his arms.  Board Hearing Tr. at 3.  He also stated that his shoulders catch and lock - a symptom that was not previously noted.  Board Hearing Tr. at 7.  
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected shoulder disabilities.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause" fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Regarding whether new and material evidence has been received for a bilateral hand disability, the Veteran complains of hand pain and swelling but the evidence of record does not reflect an underlying diagnosis for these complaints.  For example, X-rays of the hands showed no fractures, dislocations, or other abnormalities at February 1992 and December 2007 VA examinations.  In February 1992, the examiner diagnosed multiple peripheral joint pains by history with minimal objective changes.  In the diagnosis section of the December 2007 examination report, the examiner noted "negative bilateral hands."  

The Veteran's separation report indicates that he was awarded the Southwest Asia Service Medal.  Generally, under 38 C.F.R. § 3.317 (2011) a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected if by history, physical examination, and laboratory tests the disability cannot be attributed to any known clinical diagnosis.  Joint pain is one example of a symptom which may be a manifestation of an undiagnosed illness that would be a qualifying chronic disability.  See 38 C.F.R. § 3.317(b)(5).  

The term Persian Gulf veteran means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 C.F.R. § 3.317(e).  In this case it is unclear if the Veteran had service qualifying him as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  As such, his personnel records should be obtained to see if he had the requisite service to qualify him as a Persian Gulf veteran.  

Additionally, the Veteran testified that he broke knuckles on his right hand during his period of service in the U.S. Army from April 1969 to January 1971.  The service treatment records from this period of service do not appear to be in the claims file.  These records should be requested.  

A September 2011 rating decision that awarded the increased rating to 30 percent for sinusitis (effective July 26, 2011) noted review of VA treatment records from the VA Medical Center (VAMC) in Muskogee, Oklahoma dating from May 2011 to July 2011 and from the VAMC in Oklahoma City, Oklahoma dating in August 2011.  These records have not been associated with the Veteran's paper or virtual file.  As such, these records, as well as ongoing VA medical records, should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board finds that the claim for a TDIU is inextricably intertwined with the other remanded claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the claim for a TDIU, at this juncture, would be premature.  Hence, a remand of this matter is warranted.  As noted above, the Veteran's virtual claims file reflects that he was granted an increased rating to 30 percent for sinusitis effective July 26, 2011.  His combined evaluation is 70% from July 26, 2011.  Thus, he now meets the schedular disability percentage requirement for consideration of a TDIU.  See 38 C.F.R. § 4.16(a) (2011).  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's service treatment records related to his service in the Army from April 1969 to January 1971.  If such records are not available the AOJ should make a finding as to whether further attempts to obtain such records would be futile and notify the Veteran that the records are unavailable in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  Request the Veteran's service personnel records to verify if he qualifies as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  If such records are not available the AOJ should make a finding as to whether further attempts to obtain such records would be futile and notify the Veteran that the records are unavailable in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain relevant treatment records from the VAMC in Muskogee, Oklahoma dating since April 2011 and the VAMC in Oklahoma City, Oklahoma dating since August 2011.  Relevant records include those addressing his shoulder disabilities, tinnitus, hearing loss, sinusitis, and ability to obtain and maintain employment.  

4.  After the development described in instruction (3) has been completed to the extent possible, schedule the Veteran for a VA joints examination to determine the extent of his service-connected shoulder disabilities.  A copy of this Remand and the entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All necessary tests should be performed and the results reported.

The examiner should comment on the Veteran's left and right shoulder active range of motion, to include the effects of pain, fatigue, weakness, incoordination, and lack of endurance after repetitive use.  The examiner should specifically note whether motion of either arm is limited to 25 degrees from the side or less.  

The examiner should also comment as to whether the Veteran is unable to perform the normal working movements of the affected joints with normal excursion, strength, speed, coordination and endurance.  The examiner should also express an opinion on whether pain, weakness, or any of the above factors could significantly limit functional ability during flare-ups or when the shoulders are used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  

The examiner should also clearly state whether the Veteran has ankylosis of the scapulohumeral articulation or impairment of the humerus, clavicle, or scapula in either shoulder.  

5.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  The AOJ should consider whether additional examination is needed in regard to the claim for a TDIU, and provide the Veteran with an examination if necessary.  

6.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


